OPINION — AG — (1) PRIOR TO THE EFFECTIVE DATE OF SENATE BILL NO. 280, THIRTY SEVENTH LEGISLATURE, SECOND REGULAR SESSION, 1980, SICK LEAVE MAY NOT BE TRANSFERRED WHEN A TEACHER LEAVES EMPLOYMENT IN ONE SCHOOL DISTRICT AND SECURES EMPLOYMENT IN ANOTHER SCHOOL DISTRICT.  (2) AFTER THE EFFECTIVE DATE OF SENATE BILL NO. 280, ACCUMULATED SICK LEAVE, UP TO SIXTY (60) DAYS, MUST BE TRANSFERRED WHEN A TEACHER LEAVES EMPLOYMENT IN ONE SCHOOL DISTRICT AND SECURES EMPLOYMENT IN ANOTHER SCHOOL DISTRICT.  (3) NO LOCAL SCHOOL BOARD OF EDUCATION MAY ADOPT ANY RULE OR POLICY WHICH WOULD LIMIT THE TRANSFERABLE SICK LEAVE DAYS AS AUTHORIZED BY SENATE BILL NO. 280, IN AN AMOUNT LESS THAN SIXTY (60) CUMULATIVE DAYS OF UNUSED SICK LEAVE. CITE: 70 O.S. 1977 Supp., 6-104 [70-6-104], ARTICLE VI, SECTION 11, ARTICLE VI, SECTION 12, ARTICLE V, SECTION 58 (JOHN F. PERCIVAL)